t c summary opinion united_states tax_court robert irwin solomon petitioner v commissioner of internal revenue respondent docket no filed date robert irwin solomon pro_se dustin m starbuck for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463' of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue - - respondent determined a deficiency of dollar_figure for petitioner’s federal_income_tax the issue before the court is whether expenses_incurred by petitioner in purchasing a tractor and a fuel tank are deductible under sec_179 petitioner resided in williamsburg virginia at the time the petition was filed petitioner is a full-time practicing neurologist with medical offices in williamsburg and newport news virginia petitioner purchased acres of land in petitioner’s putative farming activity is conducted on acres petitioner cultivated the acres for hay and during rented the land for dollar_figure to a farmer who harvested the hay the remaining acreage consisted of acres of forest acres of open land and acres associated with a house that was petitioner’s residence during petitioner maintained the remainder of the property in petitioner purchased a tractor for dollar_figure and a 280-gallon fuel tank petitioner elected to expense these items under sec_179 respondent determined that under sec_183 petitioner was not engaged in his farming activity for profit and therefore disallowed the deduction we do not believe that it 1s necessary to engage in an extended exegesis on the agricultural economics of petitioner’s farming activity to decide this issue relevant here sec_179 property by definition means tangible_property which is acquired for use in the active_conduct_of_a_trade_or_business sec_179 whether or not we view petitioner’s farming activity as a trade_or_business entered into for profit petitioner’s tractor and fuel tank were not used in that trade_or_business petitioner testified that he used the tractor to cut the perimeter of the property the perimeter of the property had nothing to do with the farming activity the cutting of the perimeter was for aesthetic personal reasons and whether it was cut or not had no bearing on the farming activity tt is a fundamental policy of federal_income_tax law that a taxpayer should not be entitled to a deduction for ‘personal’ expenses such as the ordinary expenses of everyday living 111_tc_339 see sec_262 it is clear that only the acres rented out were used in petitioner’s farming activity furthermore it is clear that the tractor and related fuel tank were purchased to maintain the remaining cleared acreage that was kept fallow it is obvious that this fallow land was nothing more than curtilage maintained purely for petitioner’s personal enjoyment therefore we find that the expenses of purchasing the tractor and fuel tank were personal expenses and are not deductible - - reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
